Citation Nr: 0303377	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pes planus (flat feet). 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1999 to July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that in January 2001, the RO adjudicated the 
veteran's claim for entitlement to service connection for 
esotropia, diplopia, and ptosis in the right eye.  This claim 
was denied and the veteran has not filed an appeal for her 
right eye condition. 


FINDINGS OF FACT

1.	All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by 
the RO.

2.	The veteran pes planus (flat feet) was noted on 
examination when accepted for active duty.

3.	The pre-existing pes planus did not undergo a permanent 
increase in underlying disability during service.  


CONCLUSION OF LAW

Pes planus (flat feet) was not aggravated by active service.  
38 U.S.C.A. §§  1110, 1111, 1153 (West 2002); 38 C.F.R. 
§ 3.303, 3.306 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran was notified of the 
requirements for the benefits sought on appeal, the evidence 
necessary to substantiate her claims, and the basis of the 
RO's decisions with respect to her claims.  

In a February 2001 letter, the RO informed the veteran of the 
evidence needed to substantiate her claim and the evidence 
she was responsible for obtaining.  In March 2001, the 
veteran responded that she had nothing further to submit in 
support of her claim.  A second letter dated August 2001 was 
sent to the veteran that provided notice of the VCAA and the 
evidentiary requirements to establish entitlement to service 
connection for pes planus.

In an October 2001 Board Remand, the veteran was invited to 
provide additional argument or evidence in support of her 
claim.  The veteran was asked to include evidence that 
demonstrated that her preexisting pes planus increased in 
severity during her period of active duty that was not due to 
the natural progress of the disease.  In December 2001 and 
April 2002, the RO sent further requests for information to 
satisfy the requirements of the remand.  The veteran did not 
respond.  In July 2002, the veteran was afforded a VA 
examination and an SSOC was issued in October 2002.  VA has 
thereby met its obligations to notify the veteran of the 
evidence needed to substantiate her claims and of whom was 
responsible for obtaining what evidence.  Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has not submitted or requested that the RO obtain 
additional medical evidence, and the Board is not aware of 
any such evidence.  The Board concludes that the notice and 
duty to assist provisions of the VCAA and the implementing 
regulations have been satisfied and accordingly, the Board 
will address the merits of the veteran's claims.


Factual Background


The veteran's service medical records include a report of 
entrance examination dated in November 1998, in which it was 
noted that she had moderate pes planus, asymptomatic.  
Service medical records from June 1999 include notations 
related to the veteran's bilateral plantar fasciitis.  Also 
noted were the veteran's complaints of painful feet.  The 
veteran was placed on duty restriction and was given Motrin 
and shoe inserts.    

In July 1999, the veteran was discharged from service for 
erroneous enlistment due to unreported esotropia. 

In a September 1999 statement, the veteran indicated that she 
was born with flat feet but that prior to service she never 
had any problems with them.  She noted that before entering 
service she worked as a cashier in a grocery store which 
required "a lot of standing."  In service, she described 
experiencing pain that worsened after a 25 minute run.   The 
veteran added that upon discharge a private doctor informed 
her that she was fit for work and instructed her to use 
support inserts.  The veteran worked for a week at a job that 
required her to stand before quitting because of pain. 

In November 1999, the veteran underwent a VA examination.  On 
examination of the feet, the physician noted that the veteran 
had good weight bearing alignment of the Achilles tendon.  
The skin around the feet revealed no obvious bruising.  There 
was no sign of erythema or warmth and no tenderness to 
palpation.  The range of motion was reported as normal.  
There was no sign of abnormal weight bearing, calluses, 
bunions, or unusual shoe patterns.  The examiner added that 
the veteran appeared to have normal function for standing and 
walking in the office.   Based on the veteran's subjective 
complaints and objective findings on physical examination, 
the examiner noted no major limitations.

Private treatment records from August 1999 indicate the 
veteran's complaints of pain during basic training in service 
with soreness at the arch on movement.  The examiner did not 
observe edema, heat, or bruising.  There was no pain on 
palpation or range of motion.  The examiner's diagnosis was 
bilateral capsulitis and tendonitis medially and at the arch 
and bilateral plantar facilitis.  The veteran was given 
removable arch pads and shoe inserts as well as medication.  
She was instructed to reduce activity as tolerated and return 
for follow-up.  

A January 2000 radiology report of each foot showed no 
evidence of fracture, dislocation, degenerative disease or 
significant pre-existing abnormality.

Private treatment records from July 2000 record the veteran's 
complaints of pain on motion.  There was no erythema or heat, 
no pain on range of motion or on palpation.  The veteran was 
prescribed Celebrex and continued use of shoe inserts and 
pads.  The veteran was instructed to perform activities as 
tolerated.  Another July 2000 record indicates that the 
veteran was doing better due to reduced activity and 
treatment.

In July 2000, the veteran testified before a hearing officer 
at the RO with her mother present as a witness.  The veteran 
indicated she had worked for nine months as a grocery store 
cashier and was required to stand for 8 or 9 hours a day.  
She reported not missing work during this time.  Prior to 
service, the veteran did not seek medical attention for her 
feet.  The veteran testified and her mother confirmed that 
her military experience was the first real physical activity 
she encountered outside of normal childhood activities.  

The veteran recounted that after a 25-minute run on cement in 
military tennis shoes, she felt pain then later encountered 
bruising and swelling on the bottoms of her feet.  Her foot 
pain had not subsided since service.  The veteran reported 
that she was employable for jobs that did not require her to 
be on her feet and that she could only wear tennis shoes with 
inserts without exception.  

In July 2002, the veteran was medically examined for VA 
purposes.  The examiner noted both feet were normal in 
outline and symmetric in form and function.  There was no 
heat, redness or tenderness, lack of stability or endurance.  
There were no calluses to indicate unusual pressure points.  
There was no valgus deviation of the first toes and movement 
was not compromised.  Arches were noted to be present but 
low.  There was no sensory or vascular disturbance 
identified.  There was good weight-bearing alignment of the 
Achilles tendon.  The examiner noted the veteran's gait was 
normal and there was normal function for standing and 
walking.  

The examiner's diagnosis was bilateral pes planus, mild.  

The examiner reviewed the veteran's medical record and opined 
that it was less likely than not that the veteran's flat feet 
underwent a permanent increase in severity during service.  
The examiner referred to a November 1998 enlistment 
examination in which the veteran was noted to have pes 
planus.  The examiner observed that after three days of 
exercise, the veteran complained of foot pain.  This foot 
pain was diagnosed in August 1999 as plantar fasciitis/ 
tendonitis/capsulitis, all of which were expressions of 
exercise-induced inflammation of soft tissue foot components.  
The examiner reported that while it is likely that pre-
existing flat feet increased the veteran's susceptibility to 
developing painful feet from soft tissue inflammation, it was 
not likely that the veteran's loss of the longitudinal 
plantar arch (flat feet) was caused by or aggravated by 
service.  The examiner added there was no evidence that bone 
structure in her feet was altered by the veteran's military 
experience.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A veteran is presumed to be in sound condition, except for 
conditions noted on examination when the veteran was accepted 
for service.  38 U.S.C.A. § 1111.  Since the veteran's pes 
planus was noted on her examination for service entrance, the 
presumption of soundness is not for application.  The finding 
of pes planus at service entrance, shows that the disability 
pre-existed service.

Section 1153 of title 38, U.S. Code, provides:
	
A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.
38 U.S.C.A. § 1153. 

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

VA has implemented these statutes with 38 C.F.R. § 3.306, 
which provides:

(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946. Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service. This 
includes medical facts and principles 
which may be considered to determine 
whether the increase is due to the 
natural progress of the condition. 
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service. The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.
38 C.F.R. § 3.306(b) (emphasis added).

In Maxson v. West, 12 Vet. App. 453 (1999), the Court held 
that the presumption of aggravation, applies only after it 
has been demonstrated, at the merits stage, that a permanent 
increase in disability has occurred or, pursuant to section 
3.306(b)(2), has been deemed to have occurred.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

The remaining question in this case is whether the pre-
existing pes planus underwent a permanent increase in 
severity during service.  The veteran has asserted that her 
condition became symptomatic only after entering service.  
However, the only competent medical opinion, that of the VA 
examiner, is to the effect that the disability underwent no 
permanent increase during service and that the symptoms in 
service were not indicative of a permanent increase.  Also 
weighing against a finding of permanent increase in severity 
is the fact that the veteran's pes planus was found to be 
moderately disabling at service entrance and only mildly 
disabling on the recent VA examination.

The veteran's testimony suggests that she has continued to 
experience pain from pes planus since service.  However, this 
testimony was taken into account by the VA examiner in 
reaching the conclusion that no permanent increase in the 
underlying disability had occurred.

The Board concludes that the evidence weighs against a 
finding that a permanent increase in disability occurred in 
service.  Therefore the presumption of aggravation is not for 
application.  In the absence of aggravation, service 
connection cannot be granted for the pre-existing pes planus.


ORDER

Entitlement to service connection for pes planus (flat feet) 
is denied. 



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

